DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
 
Information Disclosure Statement
	The information disclosure statement submitted on 12/02/2021 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 4, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiramatsu (US 20030114194 A1).
Consider claim 1, Hiramatsu discloses a method of cancelling interference signals, performed by a communication node (read as the base station apparatus for suppressing the interference, figures 1 and 4, par [0041], [0079]-[0083]), the method comprising: receiving, from a transmitting communication node, a first polarization signal including an interference signal and a second polarization signal that is orthogonal to the first polarization signal and includes the interference signal (read as the base station apparatus receiving signal from mobile station apparatus, the signals including vertically polarized signal and horizontally polarized signal, figures 1 and 4, abstract and par [0079]-[0083]); generating a combined signal by combining the first polarization signal and the second polarization signal using initial combining coefficients (read as the reception weight combining section 106 for combining the vertically and horizontally polarized signals, figure 4, par [0085]); calculating a correlation between the combined signal and one of the first polarization signal and the second polarization signal (read as the weight update section 107 performances calculation based on the output of the reception weight combining section 106 and the inputted vertically and horizontally polarized signals, figures 1 and 4, par [0032] and [0085]); selecting final combining coefficients based on the correlation (read as the weight update section 107 generate weights based on the calculation above, figures 1 and 4, par [0032] and [0085]); and generating an output signal by combining the first polarization signal and the second polarization signal using the final combining coefficients (read as the reception weight combination section 106 for combining the vertically polarized signal and horizontally polarized signal based on the generated weights, figures 1 and 4, par [0032] and [0079]-[0085]).
Consider claim 3, as applied to claim 1 above, Hiramatsu discloses wherein the first polarization signal is a vertical polarization signal, and the second polarization signal is a horizontal polarization signal (read as the signals including vertically polarized signal and horizontally polarized signal, figures 1 and 4, abstract and par [0079]-[0083]).
Consider claim 4, as applied to claim 1 above, Hiramatsu discloses wherein the interference signal includes at least one of a jamming signal, a spoofing signal, a multi-path signal, an interference signal from another system, and combinations thereof (read as the interference waves such as adjacent-channel interference waves, same-channel interference waves, and delayed waves, par [0042]).

Consider claim 9, Hiramatsu discloses an apparatus for interference signal cancellation in a communication node, the apparatus comprising: a processor; a memory configured to electronically communicate with the processor; and instructions stored in the memory, wherein when executed by the processor (read as the base station apparatus for suppressing the interference, and the base station apparatus inherently comprising at least a processor/controller and memory with instructions, figures 1 and 4, par [0041], [0079]-[0083]), the instructions cause the apparatus to: receiving, from a transmitting communication node, a first polarization signal including an interference signal and a second polarization signal that is orthogonal to the first polarization signal and includes the interference signal (read as the base station apparatus receiving signal from mobile station apparatus, the signals including vertically polarized signal and horizontally polarized signal, figures 1 and 4, abstract and par [0079]-[0083]); generating a combined signal by combining the first polarization signal and the second polarization signal using initial combining coefficients (read as the reception weight combining section 106 for combining the vertically and horizontally polarized signals, figure 4, par [0085]); calculating a correlation between the combined signal and one of the first polarization signal and the second polarization signal (read as the weight update section 107 performances calculation based on the output of the reception weight combining section 106 and the inputted vertically and horizontally polarized signals, figures 1 and 4, par [0032] and [0085]); selecting final combining coefficients based on the correlation (read as the weight update section 107 generate weights based on the calculation above, figures 1 and 4, par [0032] and [0085]); and generating an output signal by combining the first polarization signal and the second polarization signal using the final combining coefficients (read as the reception weight combination section 106 for combining the vertically polarized signal and horizontally polarized signal based on the generated weights, figures 1 and 4, par [0032] and [0079]-[0085]).
Consider claim 11, as applied to claim 9 above, Hiramatsu discloses wherein the interference signal includes at least one of a jamming signal, a spoofing signal, a multi-path signal, an interference signal from another system, and combinations thereof (read as the interference waves such as adjacent-channel interference waves, same-channel interference waves, and delayed waves, par [0042]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu (US 20030114194 A1) in view of Lee et al. (US 20150263821 A1).
Consider claim 2, as applied to claim 1 above, Hiramatsu discloses the claimed invention above and that the polarized signals are vertically polarized signal and horizontally polarized signal but does not specifically disclose wherein the first polarization signal is a right hand circular polarization (RHCP) signal, and the second polarization signal is a left hand circular polarization (LHCP) signal.
Nonetheless, in related art, Lee discloses the vertically polarization (VP) and horizontally polarization (HP) signals have identical strength but exactly 90 degree difference in time, the overall effect stimulates an electrical field that rotates in space with respect to the propagation direction; the VP signal may have 90 degree in advance of or behind the HP one, which results in right-hand circularly polarized (RHCP) or left-hand circularly polarized (LHCP) formats. RHCP and LHCP are two complimentary formats of circular polarization, par [0009]-[0012].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lee into the teachings of Hiramatsu to design the polarization signals as right hand circular polarization (RHCP) signal and left hand circular polarization (LHCP) signal for the purpose of generating desired polarization signals.
Consider claim 10, as applied to claim 9 above, Hiramatsu discloses the claimed invention above and that the polarized signals are vertically polarized signal and horizontally polarized signal but does not specifically disclose wherein the first polarization signal is a right hand circular polarization (RHCP) signal, and the second polarization signal is a left hand circular polarization (LHCP) signal.
Nonetheless, in related art, Lee discloses the vertically polarization (VP) and horizontally polarization (HP) signals have identical strength but exactly 90 degree difference in time, the overall effect stimulates an electrical field that rotates in space with respect to the propagation direction; the VP signal may have 90 degree in advance of or behind the HP one, which results in right-hand circularly polarized (RHCP) or left-hand circularly polarized (LHCP) formats. RHCP and LHCP are two complimentary formats of circular polarization, par [0009]-[0012].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lee into the teachings of Hiramatsu to design the polarization signals as right hand circular polarization (RHCP) signal and left hand circular polarization (LHCP) signal for the purpose of generating desired polarization signals.

Allowable Subject Matter
Claims 5-8 and 12-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	
	

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645